Citation Nr: 0640156	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision by the RO in Atlanta (actually 
Decatur), Georgia.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Service connection for PTSD requires a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); credible supporting evidence of an 
in-service stressor; and competent medical evidence linking 
the in-service stressor to the current diagnosis.  If the 
veteran served in combat and the claim is based on a combat-
related stressor, credible supporting evidence is not 
required.  38 C.F.R. § 3.304(f) (2006).

There is already of record a report from a VA psychiatrist 
that evaluated the veteran in July 2003 indicating as part of 
the overall clinical assessment that he has PTSD linked to 
stressors in service during his first tour in Vietnam.  But 
there is no credible supporting evidence of these claimed 
stressors.

Throughout the course of his appeal, the veteran has reported 
the following stressors in support of his claim for service 
connection for PTSD.  He said that during his first tour in 
Vietnam from 1965 to 1966 he served as a gun chief, a gunner 
in a field artillery unit, and participated as a gunner on 
ammunition convoys delivering ammunition from Long Bein to 
units throughout South Vietnam.  He reported exposure to 
death and destruction on a daily basis and noted that many of 
his friends were injured or killed.  He also said that, 
during his second tour in Vietnam from 1968 to 1969, 
coincident with his job in a control tower he witnessed 
medivac helicopters and planes bringing dead bodies back to 
the base.  He reported that he would sometimes assist in 
transferring these dead bodies to land vehicles.  He recalled 
one occasion, in particular, whereby the air field he was 
stationed at was attacked.  At that time he was called to the 
control tower to supervise the control of aircraft.  Numerous 
planes were destroyed and the Vietcong had taken over several 
of the perimeter bunkers.  The attack lasted into the morning 
hours, at which point the U.S. Special Forces and the V. N. 
Rangers regained possession of the bunkers.  He said that he 
assisted in removing the dead bodies from the bunkers and off 
the airfield.

VA has not attempted to obtain credible supporting evidence 
for any of the veteran's alleged stressors, and has not 
informed him of any additional information needed to make 
this determination.  Failure to seek verification or to 
inform him that more specific information is needed to seek 
verification violates VA's duty to assist him in the 
development of his claim.  Cohen v. Brown, 10 Vet. App. 128, 
148-49 (1997); Zarycki v. Brown, 6 Vet. App. 91, 99-100 
(1993).

In his February 2005 substantive appeal (VA Form 9), the 
veteran indicated he was attaching documents he had received 
from the National Personnel Records Center (NPRC), a military 
records repository, showing he served in "A" Batry. 2nd Bn. 
3rd Artillery and that his military occupational specialty 
(MOS) was field artillery sergeant from April 28, 1965 to 
September 6, 1966.  He explained that when he was initially 
assigned to the unit it was based in Fort Sill, Oklahoma, but 
was subsequently deployed to Vietnam.  Unfortunately, these 
records to which he refers have not been associated with his 
claims file; there were no enclosures with his VA Form 9.

Further development of this case also is required to have the 
RO (AMC) consider additional evidence - more specifically, 
VA medical treatment records the veteran has submitted since 
the statement of the case (SOC) in October 2004.  The RO has 
not readjudicated his claim in light of this additional 
evidence and addressed it in a supplemental SOC (SSOC), and 
he has not waived his right to have this additional evidence 
initially considered by the RO (AMC).  See 38 C.F.R. §§ 
19.31, 20.800, 20.1304 (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran to resubmit the 
documents he received from the NPRC, as 
it appears they have not been made a 
part of his claims file.  
[Note:  he mentioned these documents 
when filing his February 2005 
substantive appeal (VA Form 9).]

2.  Determine whether there is 
sufficient evidence to establish the 
veteran's combat status.  If there is, 
and his alleged combat stressors are 
consistent with the circumstances of 
his service, then they need not be 
independently verified.  If, on the 
other hand, there is still insufficient 
evidence showing he is a combat 
veteran, request corroboration of his 
stressors by contacting the U. S. Army 
and Joint Services Records Research 
Center (JSRRC) or other appropriate 
authority.  Ask the veteran to provide 
any additional information needed to 
request this credible supporting 
evidence.

3.  If at least one claimed stressor is 
confirmed, schedule the veteran for a 
VA psychiatric examination to obtain an 
opinion indicating whether he has PTSD 
as a result of that confirmed 
stressor(s).  Inform the designated 
examiner that only a confirmed stressor 
may be used as a basis for making this 
diagnosis.
 


4.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If it is not granted to the 
veteran's satisfaction, send him and 
his representative an SSOC and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


